Citation Nr: 1125384	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  06-10 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.  He died in September 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The case was previously before the Board in April 2008, at which point it was remanded to the RO for a Travel Board hearing.  A hearing was scheduled for February 2009, and the appellant was notified of the scheduled hearing at her last known address.  However, she failed to appear for the hearing, and has not requested that the hearing be rescheduled.  As such, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was service connected for diabetes mellitus, Type II, insulin dependent, associated with herbicide exposure, rated as 40 percent disabling at the time of his death.  The death certificate appears to reflect a cause of death of sepsis, due to or a consequence of chronic renal failure, due to or a consequence of hepatic failure, with no significant contributory conditions.  However, the appellant argues that the Veteran's death was related to his service-connected diabetes.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  The evidence must establish that there was a causal connection to the death, not merely that the disability casually shared in producing death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disease involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).  

There are primary causes of death which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Nevertheless, even in such cases, it must be considered whether a reasonable basis may exist for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  However, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

VA treatment records currently in the claims file indicate that the Veteran had a history of hypertension, diabetes, ethanolism, esophageal varices, chronic hepatitis C, and chronic liver disease, including cirrhosis.  He had been on the waiting list for a liver transplant since 2002 due to chronic liver disease secondary to hepatitis C, which was diagnosed in May 2001.  The Veteran's diabetes was severely uncontrolled at several points during 2002, and he was noted to be erratic in his control of the condition.  Insulin was added in December 2002, and an August 30, 2004 record indicates that the Veteran had adequate glycemic control at that point.

The Board finds that further development is necessary for a fair adjudication of the appellant's claim.  Specifically, treatment records dated for the year prior to the Veteran's death have not been obtained.  Such records may contain additional information concerning any effects of the Veteran's service-connected diabetes on his general health, to include whether it had a materially influence in accelerating his death.  Further, the death certificate has not been translated from Spanish.  

In addition, the appellant has not received full notice as to the evidence and information necessary to substantiate her DIC claim.  Proper notice for such a claim must include a statement of the conditions (if any) for which the Veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While the appellant was advised of some this information in December 2004, this notice was incomplete.  

Therefore, upon remand, the appellant should be provided with proper notice in accordance with Hupp.  Further, any Spanish documents in the claims file should be translated, specifically to include the death certificate and any related documents.  Finally, any outstanding VA treatment records for the period from December 2002 through March 2004 should be obtained and associated with the claims file.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of the evidence and information necessary to substantiate her claim, i.e., a statement of the condition(s) for which the Veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp, 21 Vet. App. at 352-53.  

2.  Ensure that any Spanish documents in the claims file, specifically to include the death certificate and any related documents, are translated into English.

3.  Obtain and associate with the claims file copies of the Veteran's VA treatment records for the period from December 2002 through March 2004.  

4.  After completing the above-described development, and any other necessary development,  readjudicate the appellant's claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the appellant and her representative.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

